Plaintiff claims under a deed transferring a negro slave to A., his executors, administrators, and assigns, forever: Provided, that if A. died under 18 or without issue, then to the plaintiff. A. died under 18. The absolute property vested in A., and the after limitation is void. Had he given for the life of A. and made a limitation over, it would seem as if there was something left to be disposed of after the life of A. Here that is impossible; there cannot be a limitation by deed of the remainder of a personal chattel. The case of Tims v. Potter was the limitation of a trust in remainder, and that is good.
NOTE. — See the note to Tims v. Potter, 1 N.C. 12.
Cited: Morrow v. Williams, 14 N.C. 264.